DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 14, 2021, claims benefit to a U.S. provisional application, filed on August 3, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021 was filed       before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-30 would be considered as allowable if made to overcome the objections set forth in this Office action. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Roman et al. (WO 2014/068535 A2) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Roman, p. 20, ll. 5-18, “…Based on the indication that a RLF has occurred, the apparatus 20 may determine one or more parameters of the UE-specific RLM configuration which should be adjusted. For example, apparatus 20 may modify one or more conditions based on which the reference resources are given to the UE. As another example, apparatus 20 may receive hybrid automatic repeat request (HARQ) feedback or UE channel state information (CSI) reporting. The HARQ feedback or CSI reporting may, for example, indicate a result of the UE's RLM determination (e.g., in-sync/out-of-sync). Based on the HARQ feedback or UE CSI reporting, the apparatus 20 may, for example, determine that one or more thresholds should be adjusted. The determination may be made, for example, based on a single input or according to some filtered value of the HARQ feedback or CSI reporting. Thus, in general, the apparatus 20 may adjust one or more parameters of the UE-specific RLM configuration based on any signal originated by the UE, including for example, but not limited to HARQ, CSI reports, sounding reference signals (SRS) or the like.”) However, Roman et al. does not provide sufficient prior art disclosure for the claimed invention directed to a UE selecting a radio link monitoring configuration from a first radio link monitoring configuration associated with radio link monitoring over at least a duration that a hybrid automatic repeat request (HARQ) process is enabled and a second radio link monitoring configuration associated with radio link monitoring over at least a duration that the HARQ process is disabled and transmitting a measurement report based at least in part on determining the radio link failure, the beam failure, or both has occurred (Claims 1, 29) or transmitting, to a user equipment (UE), a downlink transmission comprising a first indication of a first radio link monitoring configuration associated with radio link monitoring over at least a duration that a hybrid automatic repeat request (HARQ) process is enabled, a second radio link monitoring configuration associated with radio link monitoring over at least a duration that the HARQ process is disabled, or both and receiving, from the UE, a measurement report based at least in part on transmitting the one or more reference signals, the measurement report based at least in part on the first radio link monitoring configuration, the second radio link monitoring configuration, or both, the measurement report comprising a second indication of a radio link failure, a beam failure, or both (Claims 19, 30). Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Objections
Claim 24 is objected to because of informalities for the following reasons. Claim 24 recites “determining a fifth BLER threshold associated with the second radio link monitoring configuration, the fifth BLER threshold less than the third BLER threshold and greater than the fourth BLER threshold, the fifth BLER threshold comprising a third out-of-sync detection threshold associated with the radio link failure detection procedure at the UE” (ll. 2-5). However, the third BLER threshold is a second in-sync threshold and the fourth BLER threshold is a second out-of-sync threshold. Accordingly, the fifth BLER threshold as a third out-of-sync threshold is appropriately construed as an intermediate BLER threshold that is actually greater than the third BLER threshold and less than the fourth BLER threshold, in accordance with the specification at paragraphs [0122]-[0123]. Appropriate correction is required.
Specification
The specification is objected to because of informalities for the following reasons. The specification at paragraphs [0014], [0030], [0186] and [0253] describes an intermediate BLER threshold as an additional out-of-sync threshold that is less than an in-sync threshold and greater than an out-of-sync threshold. These paragraphs of the description appear to be worded incorrectly because the additional out-of-sync threshold cannot be less than the in-sync threshold. It is recommended to amend the above-noted paragraphs of the description in alignment with the specification at paras. [0122]-[0123] so that the intermediate BLER threshold as the additional out-of-sync threshold is actually greater than the in-sync threshold and less than the out-of-sync threshold. Appropriate correction is required.

Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Ma et al. (US 2022/0038168 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Ma, Abstract, “…In some networks, a user equipment (UE) may switch between serving beams of a transmitting device that are associated with different bandwidth parts of a radio frequency spectrum. To improve aspects of beam measurement and selection, a UE may be configured to support various techniques for beam measurement according to the different bandwidth parts. For example, a UE may receive a beam measurement configuration associated with one or more beams, and may monitor for reference signals associated with the beams using the different bandwidth parts. The UE may determine a channel quality of one or more of the beams based on the monitoring, and transmit a beam measurement report to the network in accordance with the beam measurement configuration. In some examples, such a report may be transmitted based on the UE determining that an event condition is satisfied.”)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476